Citation Nr: 1747165	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  09-12 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to September 1982 and from May 1984 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2009, the Veteran testified at a Board hearing before a former Veterans Law Judge.  Upon notification that the Veterans Law Judge was unable to preside over his appeal, he opted to attend a new hearing before the undersigned Veterans Law Judge, which took place in September 2016.  Transcripts of the hearings are associated with the claims file.

This case was remanded in October 2013 for outstanding private medical records and an adequate medical opinion.  An adequate medical opinion was obtained and the Veteran was afforded the opportunity to submit private medical records or authorize VA to obtain them on his behalf; thus, no further action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right knee and left hip disorders were diagnosed after discharge but began during his military service.   


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disorder have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2016).

2. The criteria for service connection for a left hip disorder have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he injured his right knee and left hip in service, and has experienced pain intermittently since.  In the alternative, he contends that his right knee and left hip disorders are secondary to his service-connected back, feet, knee, and hip disabilities.  During the September 2016 hearing, he testified that he sought treatment with Dr. Gardner in approximately 2004 for his hips and knees.   He further testified that when he experiences pain in his back, it aggravates his knees and his hips, and he is constantly shifting his body to accommodate the pain.  The Board finds that the Veteran's testimony regarding his symptomatology is credible.  

The Veteran's service treatment records show that he was treated in service for his left knee and right hip, but do not show treatment for his right knee or left hip.  Specifically, the records show several complaints of left knee pain in 1985 and 1986, and recurrent left knee issues were noted at separation in March 2001.  The record also shows treatment for the right hip in March 1994, and the Veteran reported a history of right upper leg pain at separation in March 2001.  Military personnel records show that the Veteran served for approximately 20 years and his MOS included construction equipment supervisor (8 years and 9 months) and general construction equipment operator (8 years and 5 months).  

Post-service records document treatment for bilateral knee and hip issues.  In a January 2009 physical examination, Dr. Gardner documented the Veteran was "having more problems with his chronic back pain, and it is taking a toll on his hips and knees."  

In June 2009, approximately eight years after discharge, the Veteran was diagnosed with right knee patellofemoral pain syndrome and left hip trochanteric bursitis.  In June 2011, his prior diagnoses were maintained.  He was additionally diagnosed with minimal osteoarthritis of the right patellofemoral compartment and indications of left sacroiliac joint dysfunction.  

In September 2016, Dr. Gardner wrote that the Veteran "is experiencing pain in all of his joints, mostly bilateral hip and knee."  He concluded that "[t]he same forces and activities that resulted in his right [hip] and left knee pains will also cause pain in the other joints (right knee, left hip)" and opined that "more likely than not . . . the pain in both hips and knees is associated to and aggravated by his time in military service."  The Board finds that this opinion is particularly probative as Dr. Gardner has treated his orthopedic conditions since 2004 and has consistently opined that the Veteran's medical disabilities are related to service and to each other.  

In consideration of the lay and medical evidence, the Board finds that the Veteran is entitled to service connection under 38 C.F.R. § 3.303(d).  While his initial diagnoses were rendered after discharge, the Board finds that his testimony, duties in service, and private medical records, including a positive medical opinion from his treating physician, warrant direct service connection.   See 38 C.F.R. § 3.303(d).  It is not required that a condition diagnosed after service actually be shown in the service records; rather, there can be credible lay evidence of symptoms or injuries during service.  Here, the Veteran's statements as to his physical activities during service are consistent with his military occupations, and his physician has linked his conditions to those physical activities.

The Board acknowledges that the VA medical examiners issued negative nexus opinions in May 2011 and May 2014.  The Board finds that their opinions are less probative than the private September 2016 opinion for several reasons.   The May 2014 examiner pointed to a 2010 injury as the basis for the Veteran's right knee pain, but medical records show that the Veteran has been treated for right knee issues since at least January 2009.  She also opined that the Veteran's left hip bursitis "would be considered to be an acute process, typical of overuse of a joint and with rest would resolve" yet this condition has been persistent since at least June 2009.  Moreover, both opinions rely on the lack of medical evidence from service to 2009 to support their negative nexus opinions.  The September 2016 private opinion is more probative in this regard because it is issued by Dr. Gardner, who has treated the Veteran since 2004.  Thus, while the Veteran's entire private medical file is not associated with the claims file, a positive opinion from his treating physician is sufficient in its stead. 

The Board thus finds that service connection is warranted for the right knee and left hip disorders.  Because this constitutes a full grant of the issues on appeal, a discussion of VA's duties to notify and assist are not necessary.  


ORDER

Service connection for a right knee disorder is granted.

Service connection for a left hip disorder is granted.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


